Citation Nr: 1636886	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a kidney condition.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran withdrew his request for a Board hearing regarding the issues on appeal in an August 2016 written statement.


FINDING OF FACT

The Veteran withdrew his appeal of the denial of service connection for a heart condition, a kidney condition, and hypertension in an August 2016 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.  If the appeal involves multiple issues, the withdrawal must specify that he appeal is withdrawn in its entirety, or list the issue or issues withdrawn from the appeal.  Id.

Here, the Veteran submitted a written statement in August 2016 informing VA that he wants to withdraw all issues on appeal.  The August 2016 written statement meets the requirements for a written withdrawal.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn this appeal in its entirety.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the issues on appeal, and they are dismissed.


ORDER

The appeal of the denial of service connection for a heart condition is dismissed.

The appeal of the denial of service connection for a kidney condition is dismissed.

The appeal of the denial of service connection for hypertension is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


